Exhibit 10.14

 

[g130381kki001.jpg]

 

Renee Martek

One La-Z-Boy Drive

Director of Talent Acquisition

Monroe MI 48162

La-Z-Boy Incorporated

734-770-4602

 

May 17, 2018

 

Melinda Whittington
609 Maple Avenue
Lake Bluff, IL 60044

 

Dear Melinda:

 

I am pleased to offer you the position of Senior Vice President of Finance,
salary grade M, for La-Z-Boy Incorporated, reporting to Kurt Darrow – Chairman,
President and CEO. Your start date is expected to be June 18, 2018. Your title
will change to that of Senior Vice President and Chief Financial Officer,
effective June 21, 2018.

 

Following are the terms of the offer:

 

COMPENSATION

 

Base Compensation: The base salary for this position is $43,750.00 per month,
paid monthly ($525,000.00 annualized, provided you work a full year), less
withholding and other applicable taxes. This salary will be reviewed annually
and may be adjusted as part of La-Z-Boy’s annual performance review process.

 

La-Z-Boy Omnibus Incentive Plan: In this position, you will be eligible to
participate in the La-Z-Boy Incorporated 2017 Omnibus Incentive Plan (the
“Incentive Plan”). Under the terms of the Incentive Plan, you will have an
opportunity to earn a Short-Term Cash Incentive Award. Awards are paid out
following the conclusion of a fiscal year based on how the Company performs
against financial targets established early in the year. This position currently
qualifies for a target award of 75% of eligible earnings during the fiscal year
to a maximum of 150% if maximum targets are met. You will not receive anything
if minimum performance thresholds are not met. You must be employed by the
Company prior to February 1 to be eligible for that fiscal year’s award, and you
will not receive anything if you are not actively employed by the Company on the
last day of the fiscal year.

 

You will also be eligible for an annual equity award, which may consist of stock
options, restricted stock, performance-based shares, or other forms, which will
vest over time. Under our current award schedule, you would receive an equity
award intended to provide value at the time of grant equal to 125% of your base
salary, but the ultimate value to you would rise or fall as the trading price of
the Company’s stock changes. You must be employed by La-Z-Boy Incorporated by
June 18, 2018, in order to qualify for the FY2019 award.

 

--------------------------------------------------------------------------------


 

You may not sell shares that you receive from equity awards until you have
satisfied your stock ownership requirement. As a Named Executive Officer, you
will be required to own stock in La-Z-Boy Incorporated equal in value to three
times your starting annual salary based on a representative share price. The
price that will apply to your requirement is $26.23, so you will be required to
own 60,046 shares. You will have five (5) years to satisfy the requirement and
shares that you receive from equity awards may be used to meet the requirement.
Thereafter, the requirement is adjusted every three (3) years based on your
salary at that time and a representative share price. More specific information
will be provided in separate letter from Christa Branum, Manager of
Compensation & Executive Programs.

 

All awards are subject to approval by the Compensation Committee of the
Company’s Board of Directors. The Company reserves the right to modify the
Incentive Plan at any time.

 

Special Stock Award: In addition to the equity award described above, a one-time
award of 20,000 shares of restricted stock will be issued to you on your start
date of June 18, 2018. One quarter of the shares will vest each year on the
annual anniversary of the grant date. If you cease to be a La-Z-Boy employee for
any reason before some or all of the shares have vested, you will not receive
anything for the unvested shares, except as otherwise provided in the Incentive
Plan and the applicable award agreement.

 

Housing Assistance: The Company will pay you an additional, one-time lump sum of
$50,000.00 net to assist in covering expenses related to housing and travel
to/from the Monroe area. Additional information is provided in the attached
relocation document.

 

BENEFITS

 

Please review the attached summary outlining La-Z-Boy’s benefits package. In
addition, we are pleased to offer you the following:

 

Performance Compensation Retirement Plan: You are eligible to participate in the
Performance Compensation Retirement Plan. The company, based on its achievement
of certain financial goals, makes a contribution of up to 25% of the total cash
compensation (salary and bonus) you receive for a fiscal year, and you specify
the timetable from five to twenty years on which you will be paid out after you
leave the company. Contributions vest once you are at least 55 years old and
your age plus credited service equals or exceeds 65. You receive a contribution
only for complete fiscal years in which you are employed; therefore, you will
first be eligible to receive a contribution for our 2020 fiscal year, which will
run from April 28, 2019, through April 25, 2020.

 

Non-Qualified Deferred Compensation Plan: You are eligible to participate in the
Non-Qualified Deferred Compensation Plan. This plan permits highly-compensated
employees the option to defer on a pre-tax basis up to 100% base salary and/or
annual bonus achieved based on company performance. Deferral elections shall be
limited to the extent necessary to pay applicable FICA/Medicare and other
employment taxes, employee benefit plan withholding and income tax withholding.
This provides an additional avenue to save pre-tax income in excess of the
limits imposed under qualified plans. Not only can you reduce your current
income taxes, but this plan may help you meet your personal financial goals. A
variety of investment options are available in an array of asset classes. You
will receive more details of this plan and be offered the opportunity to enroll
within 30 days of notification.

 

2

--------------------------------------------------------------------------------


 

Severance Plan.  As an Executive Officer, you will be entitled to participate in
the Severance Plan.  In the event that at any time prior to the second
anniversary of your start date, (i) the Company terminates the Severance Plan or
amends it to reduce the benefits payable, or removes you from your position as
an Executive Officer, and (ii) your employment is terminated by the Company
without Cause or by you for Good Reason (as defined in the Severance Plan), you
will receive the Severance Benefits you would have received under the Severance
Plan if the Severance Plan had not been terminated or amended and if you had
been an Executive Officer immediately prior to termination.

 

Vacation: You are eligible for four (4) weeks’ vacation for fiscal year 2019
(May 1, 2018, through April 30, 2019) and four (4) weeks the following fiscal
year.

 

Health Care COBRA Reimbursement: Following 60 days of employment, you will be
eligible to participate in our medical plan, dental plan, and prescription drug
plan. Up until this time, La-Z-Boy will reimburse your cost to continue your
current medical, dental, and/or prescription drug coverage via COBRA less the
employee contribution cost of the La-Z-Boy plan you elect.

 

The terms of this offer for employment with La-Z-Boy are contingent upon the
successful completion of a pre-employment drug screen, education verification,
background check, and a credit check (if applicable). You will be required to
present a picture identification card at the time of the drug screen. You will
not be able to begin work until we receive the results of the required
pre-employment checks.

 

Melinda, we are very excited about the prospect of your joining our La-Z-Boy
team. I look forward to your response. In the meantime, if you have any
questions, please feel free to contact me.

 

Sincerely,

 

 

Renee Martek

Director of Talent Acquisition

 

Enclosures (4): Benefit Matrix; Relocation Agreement; Severance Plan; Change of
Control Document

 

I accept the offer for the position as described in this offer letter.

 

 

/s/ Melinda Whittington

 

May 18, 2018

Melinda Whittington

 

Date

 

3

--------------------------------------------------------------------------------